EXHIBIT 32.1 Section 1350 Certifications Equisource Hotel Fund I, LLP. Pursuant to Section 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsection (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Equisource Hotel Fund I, LLP., a Nevada LLP (the "Company"), does hereby certify that: The Quarterly Report of Form 10-Q for the quarter ended June 30, 2013 (the "Form 10-Q") of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Equisource Hotel Fund I, LLP By: /s/ Andrew Jolley Date: August 19, 2013 Managing Member of our General Partner Equisource Management, LLC Name: Andrew Jolley (Principal Executive Officer) By: /s/ Andrew Jolley Date: August 19, 2013 Managing Member of our General Partner Equisource Management, LLC Name: Andrew Jolley (Principal Financial Officer, and Principal Accounting Officer)
